ORDER
SUNDBERG, Justice.
The petitioner International Speedway Corporation has filed its suggestion that I recuse myself in this cause. There being no matters set forth in the suggestion for recu-sal reflecting my inability to impartially consider the issues presented in this proceeding and in view of my constitutional duty to sit on cases within the constitutional jurisdiction of this Court, absent disqualification, the suggestion for recusal is denied. See Department of Revenue v. Golder, 322 So.2d 1, 6 (Fla.1975).
It is so ordered.